Title: To James Madison from William Willis, 21 February 1804 (Abstract)
From: Willis, William
To: Madison, James


21 February 1804, Madrid. “Mr Leonard about fifteen days before I left Barcelona gave me to understand that he had a secret Commission to Execute independent of his Consular power and that it regarded me and as he had several times hinted as much on his arrival. I told him that if he had any thing to execute on me he must do it immediately as I was going away for this and other reasons I advertis’d in the public papers on the 20th of last month that I was go[ing] to leave Barcelona. I remained untill the first of this Month in Barcelona. I send you enclosd the advertisement [not found]. Many things seem a mistery to me. What has become of the orders given to arrest me I do not know nor why they have not been executed has never been explained. I am now coming on to Washington and am confident the Vilany and falshoods of my Enemies will be made manifest, and that my Innocence protect me from c[e]nsure on a full investigation of the Matter before you & the president. Mr Pinckney informs me Spain has agreed to the sale of Louisiana.” Adds in a postscript: “I hope to retain my office in Barcelona as my affairs will now admit of my executing the office to advantage to my Country and myself.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 2 pp.


